Case 1:19-cv-01337-ALC Document 12 Filed 03/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
BUZZFEED, INC.,
Case No. 19-cv-1337-ALC
Plaintiff,
- - against - -
U.S. DEPARTMENT OF THE AIR FORCE,
Defendant.
x

 

MOTION FOR NABIHA SYED TO
WITHDRAW AS CO-COUNSEL FOR BUZZFEED, INC.

Pursuant to Local Civil Rule 1.4, Nabiha Syed moves this Court for an order granting
permission for Ms. Syed to withdraw as counsel of record for BuzzFeed, Inc. Local Civil Rule
1.4 provides that “[a]n attorney who has appeared as attorney of record for a party may be
relieved or displaced only by order of the Court and may not withdraw from a case without leave
of the Court granted by order. Such an order may be granted only upon a showing by affidavit or
otherwise of satisfactory reasons for withdrawal or displacement and the posture of the case,
including its position, if any, on the calendar, and whether or not the attorney is asserting a
retaining or charging lien.”

BuzzFeed is represented by two attorneys in this matter, Nabiha Syed and Anand
Swaminathan. Mr. Swaminathan remains counsel for BuzzFeed in this matter. This withdrawal
will not affect any existing court deadlines and Ms. Syed is not asserting or retaining a charging

lien. Wherefore, Ms. Syed respectfully requests that this motion be granted.

 
Case 1:19-cv-01337-ALC Document12 Filed 03/14/19 Page 2 of 2

DATED: March 14, 2019

Respectfully Submitted,

BUZZFEED, INC.

 

 

Nabiha Syed, Esq.

BuzzFeed, Inc.

111 E. 18 Street, 14° Floor
New York, NY 10003

Tel: (646) 798-0693

Fax: (212) 431-7461
Nabiha.Syed@BuzzFeed.com

Counsel for Plaintiff BuzzFeed, Inc.
